                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JAMES E. STACKHOUSE,                             )
                                                 )
           Plaintiff,                            )
                                                 )
  v.                                             ) CIVIL ACTION NO. 2:18-CV-1074-ALB
                                                 )
DENNIS MEEKS,                                    )
                                                 )
           Defendant.                            )

                                            ORDER

       On June 12, 2019, the Magistrate Judge entered a Recommendation (Doc. 18) to

 which no timely objections have been filed. After an independent review of the file and

 upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED;

       2. The defendant’s motion to dismiss is GRANTED to the extent the defendant

seeks dismissal of this case due to the plaintiff’s failure to properly exhaust an

administrative remedy available to him during his confinement at the Covington County

Jail prior to initiating this cause of action.

       3. This case is dismissed with prejudice in accordance with the provisions of 42

U.S.C. § 1997e(a) for the plaintiff’s failure to properly exhaust an administrative remedy

on his claim for relief within the time required by the grievance procedure available to him

at the Covington County Jail.

       4. No costs are taxed herein.
A separate Final Judgment will be entered.

DONE and ORDERED this 15th day of July 2019.




                                      /s/ Andrew L. Brasher
                                 ANDREW L. BRASHER
                                 UNITED STATES DISTRICT JUDGE




                                    2
